871 F.2d 1149
276 U.S.App.D.C. 409
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Robert Bruce LEYBOURNE, Petitioner,v.The BOARD OF IMMIGRATION APPEALS, Respondent.
No. 88-1652.
United States Court of Appeals, District of Columbia Circuit.
April 18, 1989.

Before RUTH B. GINSBURG and SENTELLE, Circuit Judges, and Chief Judge EDWARD D. RE*, U.S. Court of International Trade.
JUDGMENT
PER CURIAM.


1
This case was considered on the record from the Board of Immigration Appeals and was briefed and argued by counsel.  The court is satisfied, upon full review of the matter presented, that appropriate disposition of the petition does not warrant a further opinion.  See D.C.Cir.R. 14(c).


2
We adopt as our own the position well stated by the Board in its July 28, 1988 decision.  Intelligently read, the words "only one such crime," as they appear in 8 U.S.C. Sec. 1182(a)(9), mean only one crime involving moral turpitude.  Leybourne's fraud conviction, even if not a separable basis for excludability because it qualifies as a "petty offense," renders unavailable the exception for a crime committed under the age of 18.  That exception endures only when the alien has on his record no more than one crime of moral turpitude.  The interpretation that a dual offender is barred from entry, in short, is entirely rational, see 2 G. Gordon & H. Rosenfield, Immigration Law and Procedure 2-319 (1988), and merits our deference.   See Chevron U.S.A. Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 842-43 (1984).  It is therefore


3
ORDERED and ADJUDGED that the petition for review be denied and that the order of the Board be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2).



*
 Sitting by designation pursuant to 28 U.S.C. Sec. 293(a)